DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1, 2, 4, 5, 8 and 10-13 are pending. Claims 11 and 12 are withdrawn. Claims 1, 2, 4, 5, 8, 10 and 13 are presented for examination.

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Initially, it is noted that the amendment to recite the composition consisting of the claimed components and the acid selected from p-toluenesulfonic acid and oxalic acid has overcome the previous obviousness rejections over Fukushima alone. However, the Examiner maintains that the amended claims are now obvious over Fukushima in view of Hager. The applicant contends that Fukushima’s phosphoric acid is a required component and that the recitation of “consisting of” excludes the prior art from including other components, such as phosphoric acid. However, while the Examiner agrees that Fukushima’s composition requires a curing catalyst, which the phosphoric acid acts as, the Examiner contends that one could substitute one known catalyst for another. In this case, Hager’s catalyst (oxalic acid) could be substituted for Fukushima’s phosphoric acid with a reasonable expectation of success and the predictable result of catalyzing the reaction. Furthermore, applicants have not provided any arguments as to why one could not swap one catalyst for another or why only a phosphoric acid .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2, 4, 8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (U.S. PGPUB No. 2015/0140345) in view of Hager et al. (U.S. PGPUB No. 2010/0092765).

I.	Regarding claims 1, 2, 4, 8 and 13, Fukushima teaches a coating composition (abstract) that may consist of (note that the composition is disclosed as only requiring the following components as essential components, see 0056): a UV absorber (element C, 0057 and 0063-0064); colloidal silica (element F, 0060 and 0087) having an average particle size overlapping prima facie evidence of obviousness) and in an amount overlapping the range as claimed (0089); a reactive silicone oligomer having a viscosity of 0.05-20 mm2/s (element E, 0084) which is a partially hydrolyzed condensate of a trialkyltrialkoxysilane, such as methyltrimethoxysilane (0080, which meets the formula 1) in an amount overlapping the claimed range (0079 and 0086); a silane (element D, 0069), such as tetraethoxysilane (0071), in an amount overlapping the claimed range (0073); an organic solvent (element H, 0094-0095) in an amount overlapping the claimed range (0095); and a phosphoric acid compound as a curing catalyst in an amount of 0.5-20 parts by weight (element G, 0090-0091, note that overlapping ranges are prima facie evidence of obviousness). 
	Fukushima fails to teach the components in the specific ranges as claimed. However, Fukushima does teach the components may be present in ranges overlapping the claimed ranges (see above). Furthermore, overlapping ranges are prima facie evidence of obviousness.
	Fukushima further fails to teach the silica being hydrophobic or the acid being p-toluenesulfonic acid or oxalic acid. However, Hager teaches a similar composition comprising: silica (Hager at claim 1), which may be hydrophobic (0025); a reactive silicone oligomer (Hager at claim 1); a reactive silane coupling agent (Hager at claim 1); an organic solvent; and an organic acid for hydrolysis, which may be oxalic acid (0028). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute hydrophobic silica for Fukushima’s silica and substitute oxalic acid for Fukushima’s phosphoric acid curing catalyst. One would have been motivated to make these substitutions as one could have made these substitutions with a reasonable expectation of success (note that Fukushima and Hager are teaching compositions comprising similar components as coating compositions that will form similar coatings), and the predictable result of providing a refinish 

II.	Regarding claim 10, Fukushima in view of Hager make obvious all the limitations of claim 1, but fail to explicitly teach the coating composition is for an automobile exterior steel plate. However, this limitation is a recitation of the intended use of the composition and not a further limitation of the components of the composition. Furthermore, Fukushima in view of Hager teach that their composition can be applied to automobile substrates (Fukushima at abstract) and would thus be capable of use as a coating composition for an automobile exterior steel plate. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Fukushima in view of Hager make obvious all the claimed elements of the composition and Fukushima in view of Hager’s composition could perform the intended use; therefore, Fukushima in view of Hager make obvious claim 10.

2.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Hager as applied to claim 1 above, and further in view of Hielscher (“Ultrasonic Dispersing of Silica (SiO2)”).

	Regarding claim 5, Fukushima in view of Hager teach all the limitations of claim 1, including providing the silica in an organic solvent (0088) but fail to teach the silica particle ultrasonicated in advance in an organic solvent. However, Hielscher teaches that it is conventional to ultrasonicate silica after wetting (see Silica Dispersion section). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ultrasonicate Fukushima in view of Hager’s dispersion of silica in organic solvent before use. One would have been motivated to make this modification as Hielscher teaches that ultrasonication of silica provides an improved dispersion of silica which is important to improve properties of coatings that the silica is intended to be used in (see Silica Dispersion section).

Conclusion
	Claims 1, 2, 4, 5, 8 and 10-13 are pending. 
Claims 11 and 12 are withdrawn. 
Claims 1, 2, 4, 5, 8, 10 and 13 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
January 4, 2022Primary Examiner, Art Unit 1759